398 N.W.2d 721 (1987)
224 Neb. 507
STATE of Nebraska, Appellee,
v.
Juneal Dale PRATT, Appellant.
No. 86-608.
Supreme Court of Nebraska.
January 2, 1987.
Juneal Dale Pratt, pro se.
Robert M. Spire, Atty. Gen., and Steven J. Moeller, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
This is an appeal from the district court for Douglas County, Nebraska, wherein Juneal Dale Pratt sought postconviction relief pursuant to the provisions of Neb.Rev.Stat. §§ 29-3001 et seq. (Reissue 1985). While the assignments of error are couched in terms which purport to raise constitutional issues, in fact Pratt's sole and only complaint is that the sentences imposed were excessive. The district court denied Pratt's request for relief without an evidentiary hearing. We agree with the decision of the district court.
These cases, including the sentences, were appealed and affirmed by this court in State v. Pratt, 197 Neb. 382, 249 N.W.2d 495 (1977), and State v. Pratt, 197 Neb. 390, 249 N.W.2d 500 (1977). They are not, therefore, proper subjects for postconviction relief. See State v. Hurlburt, 221 Neb. 364, 377 N.W.2d 108 (1985). A motion for postconviction relief cannot be used as a substitute for an appeal or to secure a further review of issues already litigated. See, State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984), cert. denied 469 U.S. 873, 105 S. Ct. 226, 83 L. Ed. 2d 156; State v. Weiland, 188 Neb. 626, 198 N.W.2d 327 (1972). The decision of the district court denying postconviction relief is affirmed.
AFFIRMED.